Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Due to typographical errors, the office action dated 3/20/22 is withdrawn from consideration.  The Office apologizes for the inconvenience.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 3-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurik et al. (2020/0236759).
Regarding claim 1, Jurik discloses a modular imaging projector system, comprising: a base body assembly (600) that includes a housing and a plurality of connections points configured to attach to a plurality of modules (see Figure 7 and 3) of the modular imaging projector system; a light-emitting diode (LED) engine module (650) detachably attached to a posterior connection point of the base body assembly; an optical control module (note lenses and other optical systems in par. 61) detachably attached to a control module connection point on the housing of the base body assembly; and a yoke assembly module (see Fig. 1) attached to a yoke connection point of the base body assembly.

Regarding claim 4, Jurik discloses a lighting effect module detachably attached to an anterior connection point of the lens tube module (par. 24).
Regarding claim 5, Jurik discloses the LED imaging engine module and the posterior connection point of the base body housing are configured to permit replacement of the LED engine module without disassembly of the housing of the base body assembly (note LED module 650 in Fig. 6B).
Regarding claim 6, Jurik discloses the LED engine module comprises a display component comprising a user interface that shows at least one of: hours of LED usage, color temp, color rendering index (CRI), firmware version, and digital multiplex signal (DMX) address (par. 57-60).
Regarding claim 7, Jurik discloses the control module comprises a plurality of optical control submodules, and a lens holder submodule proximal to the LED engine module in relation to the plurality of optical control submodules (Fig. 6B, 11-13).
Regarding claim 8, Jurik discloses a base body assembly that includes a housing and a plurality of connections points configured to detachably attach to a plurality of modules of the lighting system (Fig. 6B); and a light-emitting diode (LED) engine module (650) detachably attached to a posterior connection point of the base body assembly, the LED engine module comprising a light emitting surface (LES); and a collimating lens within the base body assembly, wherein the collimating lens refocuses a light beam emitted by the LED engine module to reduce divergence, the collimating 
Regarding claim 9, Jurik discloses the collimating lens is held in a particular submodule of the control module, wherein the particular submodule is most proximal to the LED engine module among the plurality of submodules (note Fig. 3 and 7).
Regarding claim 10, Jurik discloses a lighting effect module detachably attached to an anterior connection point of one of: the base body assembly, or a lens tube module (par. 24).
Regarding claim 11, Jurik discloses a lens tube module detachably attached to an anterior connection point of one of: the base body assembly, or a lighting effect module (note Fig. 7).
Regarding claim 12, Jurik discloses the LED engine module and the posterior connection point of the base body housing are configured to permit replacement of the LED engine module without disassembly of the housing of the base body assembly (note 650 in Fig. 6B).
Regarding claim 13, Jurik discloses the LED engine module generates a homogenized light beam focused to pass through a predetermined focal point without a pre-focal-point physical obstructive aperture (par. 45).
Regarding claim 14, Jurik discloses the base body assembly comprises an LED driver circuit for the LED engine module (note par. 65 refers to par. 44 for the electronic circuitry 406).
Regarding claim 15, see rejections to claims 8 and 13.
Regarding claim 16, see rejection to claim 13.

Regarding claim 18, the control modules comprise a plurality of optical control submodules, and lens holder (note claims 8 and 9, and par. 75).
Regarding claim 19, see rejection to claim 7 and par. 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (2020/0236759) in view of Pujol (2011/0164416).
 	Regarding claim 2, Jurik does not disclose a gel module detachably attached to an anterior connection point of the base body assembly; and a lens tube module detachably attached to an anterior connection point of the lighting effect module.  Pujol, from the similar field of endeavor, teaches a gel module 50 (note par. 43) for generating different colors can be produced from the white light source 28.  Since different color lights are needed in Jurik when a white light source is employed (par. 37 and 66), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Pujol into Jurik so that the white light source could be converted into color lights.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (2020/0236759) in view of Brockmann et al. (WO 01/84043 A1).
Regarding claim 20, Jurik does not disclose the base body assembly comprises an integrated lens system comprising a linear track system and a lens that travels along the linear track system within a lens holder attached to a lens adjustment handle, the lens adjustment handle comprising a securing mechanism to secure the lens holder in a selected position along the linear track system.  Brockmann, from the similar field of endeavor, discloses an integrated lens system showing a linear track system (66, 67), a lens (22, 23), a lens holder (64, 65), a lens adjustment handle (71), and a secure mechanism (90, 91).  By using such arrangement, the focal point of the light produced by the lighting fixture can be varied either manually or by a remote control (note page 1, line 18, to page 2, line 14), which obviously increases the convenience to the user when operating the lighting fixture.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Brockmann into Jurik so that the focal point of the light could be changed manually or by a remote control in order to increase the operation convenience of the lighting fixture.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 2, “the control module” lacks proper antecedent bases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422